Name: Commission Decision (EU) 2015/535 of 27 March 2015 authorising the Kingdom of Denmark to ratify the Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (notified under document C(2015) 1994)
 Type: c("Decision", "Decision_ENTSCHEID")
 Subject Matter: international affairs;  family;  rights and freedoms;  justice
 Date Published: 2015-03-31

 31.3.2015 EN Official Journal of the European Union L 86/152 COMMISSION DECISION (EU) 2015/535 of 27 March 2015 authorising the Kingdom of Denmark to ratify the Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (notified under document C(2015) 1994) (Only the Danish text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2006/325/EC of 27 April 2006 concerning the conclusion of the Agreement between the European Community and the Kingdom of Denmark on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (1), and in particular Article 1a thereof, Having regard to the request made by the Kingdom Denmark (hereinafter referred to as Denmark) by letter of 5 August 2013, Whereas: (1) In accordance with Article 5(2) of the Agreement between the European Community and the Kingdom of Denmark on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (2) (hereinafter referred to as the Agreement between the European Union and Denmark), Denmark must abstain from entering into international agreements which could affect or alter the scope of Council Regulation (EC) No 44/2001 (3), unless it is done in agreement with the European Union and satisfactory arrangements have been made with regard to the relationship between the Agreement between the European Union and Denmark, on the one hand, and the international agreement in question, on the other hand. (2) In accordance with Article 3(2) of the Agreement between the European Union and Denmark, Denmark has by letter of 14 January 2009 notified the Commission of its decision to implement the contents of Council Regulation (EC) No 4/2009 (4) to the extent that it amends Regulation (EC) No 44/2001 (5). In accordance with Article 3(6) of the Agreement between the European Union and Denmark, the Danish notification created mutual obligations under international law between Denmark and the European Union. Regulation (EC) No 4/2009 thus constitutes an amendment to the Agreement between the European Union and Denmark to the extent that it amends Regulation (EC) No 44/2001 and is considered annexed thereto. (3) On 5 August 2013 Denmark requested the European Union's agreement for its proposed ratification of the Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (hereinafter referred to as the Maintenance Convention). (4) The matters governed by the Maintenance Convention are also the subject of Regulation (EC) No 4/2009, as a result of which the Maintenance Convention affects this Regulation. The European Union's agreement for Denmark to ratify the Maintenance Convention is therefore necessary in so far as the Maintenance Convention affects Regulation (EC) No 4/2009, which itself amends Regulation (EC) No 44/2001. (5) In accordance with Article 1a of Decision 2006/325/EC, as amended by Council Decision 2009/942/EC (6), for the purpose of applying Article 5(2) of the Agreement between the European Union and Denmark, the Commission must assess, before taking a decision expressing the European Union's agreement, whether the international agreement envisaged by Denmark would not render the Agreement between the European Union and Denmark ineffective and would not undermine the proper functioning of the system established by its rules. (6) The European Union signed the Maintenance Convention on the basis of Council Decision 2011/220/EU (7). The European Union concluded the Maintenance Convention on the basis of Council Decision 2011/432/EU (8). The instrument of approval was deposited on 9 April 2014, following the amendment to the annexes to Decision 2011/432/EU (9). (7) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark did not take part in the adoption of the above Council Decisions and is not bound by them or subject to their application. It will be bound by the Maintenance Convention only as a separate contracting party. (8) Under these circumstances and taking into account that the Convention entered into force on 1 August 2014 in all the Member States of the Union other than Denmark, the Commission considers that ratification by Denmark of the Maintenance Convention would not render the Agreement between the European Community and Denmark ineffective and would not undermine the proper functioning of the system established by its rules. Furthermore, the ratification by Denmark of the Maintenance Convention will not affect the conditions on which the European Union itself acceded to this Convention. (9) Accordingly, the European Union should authorise Denmark to ratify the Maintenance Convention, HAS ADOPTED THIS DECISION: Article 1 The Commission, on behalf of the European Union, authorises Denmark to ratify the Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 27 March 2015. For the Commission VÃ ra JOUROVÃ  Member of the Commission (1) OJ L 120, 5.5.2006, p. 22. (2) OJ L 299, 16.11.2005, p. 62. (3) Council Regulation (EC) No 44/2001 of 22 December 2000 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (OJ L 12, 16.1.2001, p. 1). (4) Council Regulation (EC) No 4/2009 of 18 December 2008 on jurisdiction, applicable law, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations (OJ L 7, 10.1.2009, p. 1). (5) OJ L 149, 12.6.2009, p. 80. (6) Council Decision 2009/942/EC of 30 November 2009 amending Decision 2006/325/EC to provide for a procedure for the implementation of Article 5(2) of the Agreement between the European Community and the Kingdom of Denmark on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (OJ L 331, 16.12.2009, p. 24). (7) Council Decision 2011/220/EU of 31 March 2011 on the signing, on behalf of the European Union, of the Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (OJ L 93, 7.4.2011, p. 9). (8) Council Decision 2011/432/EU of 9 June 2011 on the approval, on behalf of the European Union, of the Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (OJ L 192, 22.7.2011, p. 39). (9) Council Decision 2014/218/EU of 9 April 2014 amending Annexes I, II and III to Decision 2011/432/EU on the approval, on behalf of the European Union, of the Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (OJ L 113, 16.4.2014, p. 1).